DETAILED ACTION
Corrected Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brant Cook on 14 January 2022.
The application has been amended as follows: 
11. The process according to Claim 1 wherein the eductor further comprises one or more fluid
outlets.

12. A process for managing a mixed fluid, the process comprising the steps of:
a. providing a CD (cross-machine direction) controllable eductor comprising a housing
having an entrained fluid inlet, a fluid outlet, a fluid mixing chamber, and two or more
motive fluid inlets all of which are in fluid communication with one another, wherein
at least two of the two or more motive fluid inlets are independently controllable to
manage the flow of a CD variable motive fluid through at least one of the motive fluid
inlets, wherein the at least one motive fluid inlet is segmented into two or more
independently controllable CD zones such that during operation of the CD controllable

at least one segmented motive fluid inlet exhibits different properties from the motive
fluid passing through at least one other independently controllable CD zone of the same
at least one segmented motive fluid inlet;
b. injecting a motive fluid into the CD controllable eductor;
c. injecting an entrained fluid into the CD controllable eductor to form a mixed fluid
comprising the motive fluid and the entrained fluid; and
d. operating the CD controllable eductor such that the mixed fluid is managed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art fails to anticipate or make obvious independently controllable CD zones within the same at least one segmented motive fluid inlet, along with the other limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984. The examiner can normally be reached Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        

/Matthew W Jellett/Primary Examiner, Art Unit 3753